MEMORANDUM **
Aurelio Ocampo-Rojas appeals the final judgment of conviction and sentence upon his guilty plea to one count of illegal reentry after deportation in violation of 8 U.S.C. § 1326(a), with sentencing enhancement pursuant to 8 U.S.C. § 1326(b)(2). We dismiss.
Ocampo-Rojas contends that the district court erred in the extent of its downward departure in sentence for his participation in fast track sentencing; for his cultural assimilation; for over-representation of criminal history and for the minor nature of his underlying felony. Because nothing in the record indicates that the district court believed it lacked the discretion to depart for the reasons offered by OcampoRojas and because the extent of the district court’s downward departure is unreviewable, we lack jurisdiction to review Ocampo-Rojas’s challenge to the departure. United States v. Riggins, 40 F.3d 1055, 1058 (9th Cir.1994).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.